Citation Nr: 0535114	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for 
service-connected scar, residual of shell fragment wound, 
right forehead.

2.  Whether new and material evidence has been received to 
reopen a claim service of connection for skin cancer, i.e., 
basal cell carcinoma and actinic keratosis.

3.  Whether new and material evidence has been received 
reopen a claim service of connection for tinea pedis (claimed 
as jungle rot).

4.  Entitlement to service connection for a chronic skin 
disorder, including pityriasis rosacea, warts, cysts, fungal 
dermatitis, and ringworm.   

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.  He received, among other things, a Combat 
Action Ribbon and a Purple Heart Medal.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Nashville, Tennessee, RO thereafter 
obtained jurisdiction.

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the Nashville RO, and the transcript is 
of record.  At this hearing, the veteran asserted that he 
wished to withdraw from appellate consideration the matter 
concerning a rating in excess of 0 percent for service-
connected malaria, and as such, this issue will not be 
addressed below.   

The issues of service connection for a chronic skin disorder, 
skin cancer, and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected scar is subjectively 
tender, itchy, and objectively sensitive to percussion and 
with a nodule.

2.  In an unappealed March 1997 rating decision, the RO 
declined to reopen a claim of service connection for jungle 
rot, and denied a claim of service connection for skin 
cancer; evidence received since is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  

3.  The veteran's service medical records contain a diagnosis 
of jungle rot, as does a recent July 2003 VA podiatry 
consult.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of a 10 percent rating for 
service-connected scar, residual of shell fragment wound, 
right forehead, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2005).

2. A March 1997 decision is final, and because new and 
material evidence has been received since, claims of service 
connection for jungle rot and skin cancer (including basal 
cell carcinoma and actinic keratosis) is reopened.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Jungle rot was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1112, 1137, 1154(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application of the Veterans Claims Assistance Act (VCAA) need 
not be considered at this time, because as detailed below, 
various appeals are granted.  

Scar

A January 1972 rating decision granted service connection for 
a scar of the right forehead, residuals of shell fragment 
wound.  At that time, a VA examination showed a slight, 
faint, 3/8-inch transverse linear cicatrix with a mild 
underlying fullness, but no foreign body palpable, and no 
disfigurement was thought to exist.

At a November 2001 VA examination, the veteran reported that 
the scar over the right aspect of his temple and forehead was 
becoming more symptomatic, and his main symptoms involved 
itching and a significant throbbing, especially when he was 
exposed to cold air.  The veteran denied any specific 
headaches associated with these symptoms.  Physical 
assessment found a 3 cm. area over the temporoparietal area 
of his head, and it was nontender to palpation.  The veteran 
was fairly sensitive, however, to percussion.  There was no 
significant adherence of the scar to deep tissues, and the 
skin was freely mobile.  The texture was soft without 
ulceration, there was no significant elevation or depression, 
and no underlying tissue loss or keloid.  The scar was 
slightly hyperpigmented compared to surrounding skin, and 
according to the examiner, there was no significant 
disfigurement.  The examiner's impression was history of scar 
to the right temple, which was becoming more symptomatic per 
the veteran.  

In a May 2003 statement, the veteran asserted that his scar 
became tender and itched.  

At January 2004 VA examination, objective assessment found a 
1 cm. small scar over right lateral temple region, and slight 
nodule over this area.  It was nontender to palpation, and 
not discolored nor hyperemic.  The examiner opined that the 
shrapnel wound to the head was well healed and not causing 
the veteran any significant difficulty.  

At the August 2005 hearing, the veteran's representative 
stated that the scar on the veteran's head was painful.  The 
veteran articulated that he had to wear a helmet for his job, 
and it hit against his head.  The veteran expressed that a 10 
percent rating for a tender scar would satisfy his appeal.  

Skin

The veteran's service medical records contain a July 1968 
entrance examination; an abnormality with skin was noted 
concerning moles on the veteran's arm, back, and face, as 
well as a birth mark on the hip.  On a June 1968 Report of 
Medical History, the veteran marked that he had at one time 
experienced, or currently had, skin diseases.  In January 
1970 he was treated for jungle rot.  The clinician instructed 
the veteran that he should keep his body as dry and clean as 
possible.  A March 1970 treatment note indicated an 
irritating mole and warts on back, and the veteran was 
treated with podophyllin.  A March 19 note found many moles 
on the veteran's back.  On March 24 the veteran was treated 
again for moles.  From March 30 through April 6 the veteran 
was treated for junction nevi.  A June 1970 consultation 
report noted that the veteran had small raised lesions on his 
back, neck and shoulders, which appeared to be some form of 
keratoses.  The assessor recommended removal before 
detachment when the veteran was back in CONUS where a 
pathologist was present.  

At a December 1971 VA examination an examiner concluded that 
no dermatitis was found (in relation to the veteran's 
assertions concerning jungle rot).  A January 1972 rating 
decision acknowledged that the veteran had been treated for 
jungle rot in service, but noted that that no current 
residuals had been found on recent examination.

In September 1996, the veteran again raised the matter of 
jungle rot in a formal claim, as well as skin cancer.  A 
November 1996 VA Form 21-4138 additionally referred to 
removal of fatty tumors and moles.  

Pursuant to these claims, the RO obtained VA outpatient 
treatment records from the Murfreesboro Division.  A February 
1983 treatment note indicated that the veteran had blue eyes 
and blond hair and history of sun exposure.  An assessor 
rendered an impression of telangiectasia on face, probably 
sun-induced, and planned that the veteran should use pre-sun 
15 before sun exposure.  In September 1990, the veteran had 
an excision of nose skin ulcer and lower lip ulcer biopsy-a 
discussion was noted concerning protection from the sun to 
prevent recurrence.  An October 1990 note indicated basal 
cell carcinoma of the left side of the nose, and keratosis of 
the left lower lip.  

A March 1997 rating decision determined that the veteran had 
not submitted new and material evidence to justify reopening 
a claim of service connection for jungle rot, and denied a 
claim of service connection for skin cancer and removal of 
fatty tumors and moles.  The RO noted there was no evidence 
that the veteran had jungle rot; that the veteran's service 
medical records lacked any indication of complaint, 
diagnosis, or treatment of skin cancer; and there was no 
evidence of diagnosis or removal of fatty tumors and moles.  
The RO also determined that none of these conditions were due 
to Agent Orange exposure.  

An August 2001 VA Form 21-4138 referred to jungle rot, and 
skin disorders such as skin cancer on the face, wart removal, 
cysts, and ringworm, all due to conditions of combat in 
Vietnam.  The veteran filed a VA Form 21-4142 and noted that 
he had had a growth between his shoulder blades, on his 
forehand, and hands, removed in 1974 at Macon General 
Hospital.  

Pursuant to the claim, a June 2000 record from Bien T. 
Samson, M.D., noted that the veteran had a painful nodule 
over the scapula area, which appeared to be a cyst.  The 
record also contained references to pityriasis rosacea, solar 
keratosis, and basal cell carcinoma.  

A September 2001 VA primary care clinic note concerned a 
widespread erythremic rash with whitish splotches on chest, 
back, arms, and neck, which had started in June, and seemed 
to worsen with itching and sweating.  A nurse practitioner 
noted that the veteran had a history of fungal infections in 
Vietnam.  The assessment was tinea versicolor.  An October 
2001 treatment note indicated diffuse chest and arm rash and 
crusting, with multiple macular and crusted lesions on arms 
and chest with radiation to neck and face.  The assessment 
was dermatitis, possibly fungal.  

A November 2001 dermatology outpatient consult report noted 
the veteran had a history of blistering sunburns in Vietnam, 
and that the veteran complained of rash on arms, and dorsum 
of hands and left neck.  Assessment found extensive 
hyperkeratotic lesions dorsum of arms and hands.  

The record contains a November 2001 VA examination report.  
The veteran described his skin condition as "jungle rot"-a 
term with which the examiner was unfamiliar.  The veteran 
described a chronic rash over his arms, chest, and back, 
which had only been worsening since it began 30 years 
earlier.  The veteran stated that it itched nearly all of the 
time.  A physical examination revealed evidence of chronic 
dermatitis over the extension surfaces of this arms, over his 
chest, and back.  The examiner did not find any significant 
ulcerations or ongoing infection in the skin, but did find 
evidence of excoriation.  The examiner stated that the 
condition on the veteran's skin was at least as likely as not 
related to history of malaria.  

The July 2002 rating decision on appeal denied a claim of 
service connection for a skin condition, including pityriasis 
rosacea, warts, cysts, fungal dermatitis, and ringworm as a 
result of exposure to Agent Orange, declined to reopen a 
claims of service connection for jungle rot and skin cancer, 
fatty tumors, and moles.  

In his September 2002 notice of disagreement, the veteran 
asserted that though his skin condition may not be related to 
Agent Orange, it was otherwise caused by the tropical 
environment in which he served.  The veteran referred to 
ringworm, rashes, jungle rot, and growths on his body.  The 
veteran also stated that he had not been issued any sun 
protection when in Vietnam.  

After the veteran's appeal was perfected via a VA Form 9, 
additional VA treatment notes were added to the record.  
Particularly, in January 2002 the veteran presented with 
lesions on dorsum of arms and face, with noted actinic 
keratosis.  

In July 2003, a podiatry consult indicated that the veteran 
complained of jungle rot and itching on the bottom of his 
feet.  The veteran stated that he had a lesion on both feet.  
Objective assessment found a small blister with fluid in both 
feet and buttocks.  There was no drainage present, and the 
lesions were inflamed on feet and buttocks.  The assessment 
was jungle rot with lesions on both feet and buttocks.  

At a January 2004 VA examination, the veteran reported that 
during the summer months he did not wear a shirt and often 
went outside the home without any sleeves.  He stated that he 
very often wore sleeveless shirts and spent a lot of time 
outside.  He did not use any sunscreen.  The veteran related 
all of the various skin lesions, however, to his service in 
the military.  The examiner noted that the veteran had been 
diagnosed with jungle rot in the military, and that a recent 
podiatry consult found some sign of jungle rot; the veteran 
had been given Bactroban and fluconazole, and the symptoms 
had resolved.  

A physical examination revealed multiple areas of skin 
damage, and there were multiple actinic keratoses that were 
noted particularly one on the veteran's right fifth digit.  
There was also another one on the dorsum of the left hand, 
and again another on his left forearm.  The examiner's 
impression was that actinic keratosis with multiple areas of 
skin damage was not related to the veteran's military 
service.  The examiner noted that the veteran was in the 
military for a year and a half, and his diagnosis of actinic 
keratosis and basal cell carcinoma diagnosed back in the 
1990s as well as skin damage was related to the veteran not 
wearing a shirt in the summertime, wearing sleeveless shirt, 
and spending a lot of time out in the sun.  In the examiner's 
opinion, this was in no way related to the veteran's military 
service.  The examiner stated that the veteran may have 
sustained some skin damage while in the military, but he 
sustained much more the 30 years afterward.  

In January 2005, some of the veteran's relatives submitted 
statements regarding his skin problems and stated that during 
the early 1970s the veteran had growths surgically removed 
from his forehead, cheek, neck, upper part of his back, and 
right hand.  


II.  Laws and Regulations

Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Prior to August 30, 2002, the criteria in effect for 
disfiguring scars on the head, face or neck were rated 0 
percent if slight; 10 percent if moderate, disfiguring; 30 
percent if severe, especially if producing a marked an 
unsightly deformity of eyelids, lips, or auricles; and 50 
percent if deforming, marked, or repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

Currently, 38 C.F.R. § 4.118, Diagnostic Code 7800, for 
disfigurement of the head, face, or neck, provides a 10 
percent rating with one characteristic disfigurement; a 30 
percent rating with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or pairs 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or, with two or 
three characteristics of disfigurement.   

Service connection

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).  


III.  Analysis

Scar

According to the veteran's account of increased 
symptomatology of tenderness and itching, and objective 
findings of sensitivity to percussion and a nodule associated 
with the scar area, and taking into consideration 38 C.F.R. 
§ 4.3, the veteran is entitled to a 10 percent rating under 
old Diagnostic Code 7800 for a moderate scar.  

Though the veteran testified that assignment of a 10 percent 
rating would satisfy his appeal, it is noted that objective 
findings regarding the service-connected scar do not indicate 
a severe scar that produced a marked an unsightly deformity 
of eyelids, lips, or auricles, for a 30 percent rating.  The 
scar did not adhere to deep tissues, and a VA examiner stated 
that the scar did not present significant disfigurement.  

In terms of the current rating criteria, according to 
38 U.S.C.A. § 1155, in no event shall a readjustment in the 
rating schedule cause a veteran's disability rating in effect 
on the effective date of the readjustment be reduced unless 
an improvement in the veteran's disability is shown to have 
occurred.  As such, absent improvement, the 10 percent 
evaluation assigned under the old criteria remains in effect 
through the rating schedule change.  The record shows that 
the veteran's report of symptomatology had not decreased, and 
in fact, at the August 2005 hearing, the veteran testified 
that the scar remained painful, especially when wearing a hat 
for his job.  

Again, the veteran is not entitled to a 30 percent rating 
under the current rating criteria because the record lacks 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features.  

Jungle rot

The record indicates that the veteran's claim of service 
connection for jungle rot had been initially denied, and 
subsequently not subject to reopening, because there was no 
evidence of a current disability.  It is clear, however, that 
medical evidence of record shows a July 2003 diagnosis of 
jungle rot in a VA podiatry consult.

This evidence is so significant that it must be considered to 
fairly assess the veteran's entitlement to compensation, and 
the claim of service connection is reopened.  Accordingly, 
and considering 38 C.F.R. § 3.309 as it addresses chronic 
diseases, a claim of service connection is granted for jungle 
rot (tinea pedis).  

Skin cancer

Since the last final denial, evidence has been added to the 
record, particularly the January 2004 VA examination report 
and the veteran's testimony at his hearing, that is new and 
material to the claim of service connection.  See 38 C.F.R. 
§ 3.156(a).  As such, the veteran's claim is reopened.  



ORDER

Entitlement to a 10 percent rating for a service-connected 
scar, residual of shell fragment wound, right forehead, is 
granted.  

As new and material evidence has been received to reopen a 
claim of service a claim of service connection for skin 
cancer, i.e., basal cell carcinoma and actinic keratosis, the 
appeal is granted to that extent only.

New and material evidence having been submitted, the claim of 
service connection for jungle rot is reopened, and service 
connection for jungle rot (tinea pedis) is granted.  






REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The veteran should be afforded a comprehensive dermatology VA 
examination to assess the medical evidence of record in 
relation to the notations in his service medical records 
concerning his skin.

In terms of the PTSD claim, it is noted that the veteran 
initially sought service connection for a "nervous 
condition" in 1982 (and an April 1982 rating decision denied 
the claim).  Around that time, the veteran reported nerve 
trouble and short temper at an examination concerning 
possible exposure to toxic chemicals.  In 1982, the veteran 
was diagnosed as having mild depression order with anxiety 
features.  In a September 1996 application for compensation, 
the veteran again referred to "nerves," and a March 1997 
rating decision declined to reopen the claim.  

In October 2001, the veteran sought service connection for 
PTSD.  VA outpatient treatment records contain references to 
PTSD, and that at some point the veteran had apparently been 
diagnosed as having PTSD.  For example, a September 2001 
treatment note indicated that the veteran had anxiety, 
irritability, and nightmare, with a flash back related to his 
previous experiences while in Vietnam.  The veteran related 
that he had had symptoms for years, but did not know that he 
could get help for it.  The VA staff psychiatrist wanted to 
rule out PTSD.  In April 2002, the same  staff psychiatrist 
continued to treat the veteran for poor sleep, irritability, 
and anxiety that the vetera had experienced for years, and 
the impression was PTSD.  A July 2002 primary care note 
listed PTSD as a diagnosis.  

On the other hand, a December 2002 VA examination report 
concluded that the veteran did no meet criteria for PTSD; the 
examiner opined, however, that it was quite possible that 
under certain conditions his symptoms might reappear, like 
when the United States went to war.  

Conversely, in February 2003, a VA treatment record noted 
that the veteran had PTSD and was being followed by psych.  
In June 2003, the veteran sought additional medication 
because watching the news about the war had caused him to 
deteriorate; he had flashbacks and nightmares that interfered 
with his sleep.  The attending physician stated that the 
veteran had a history of PTSD, which had been diagnosed by a 
staff psychiatrist in September 2001.  

In April 2004, however, a general psychology note from the VA 
Nashville system indicated that a clinical psychologist 
discussed the veteran's combat experiences with him, and was 
convinced that the veteran did not have PTSD.  Rather, the 
psychologist determined that the veteran had a touch of 
alcohol paranoia.  

The veteran underwent another VA examination in March 2005, 
where the examiner mentioned that as of January 2005, the 
veteran had been treated at VA for increased anxiety 
symptoms, which included nightmares.  Apparently at that 
session, a diagnosis was listed as anxiety disorder NOS and 
rule out PTSD.  It is noted that this recent information is 
not included in the veteran's claims file.

The March 2005 VA examination report found that though the 
veteran had apparently experienced some traumatic events 
during combat in Vietnam, the veteran did not meet the full 
criteria for a diagnosis of PTSD.  For example, the examiner 
noted that though the veteran reported having nightmares, 
there was no evidence that the nightmares were specifically 
about Vietnam, and though the veteran may have had some 
sporadic intrusive thoughts with guilt, there is no 
significant evidence of distress upon exposure to cues that 
reminded him of his experiences.  The veteran was diagnosed 
as having a generalized anxiety disorder.  

Given the conflicting medical information noted above, that 
the record does not apparently contain recent medical 
information from the VA clinic concerning mental health 
treatment (as mentioned in the March 2005 VA examination), 
and in order to fully assist the veteran in the development 
of evidence as required by law, the claim must be remanded 
again.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should update the record 
with recent treatment records, 
concerning mental and physical health, 
from relevant VA facilities in 
Tennessee.  

2.  The veteran should undergo a VA 
examination with a dermatologist, with 
claims file review.  The examiner 
should clarify the nature of any 
current skin disability, or 
disabilities, and determine the 
etiology of any skin disability 
(including pityriasis rosacea, warts, 
cysts, fungal dermatitis, ringworm, and 
basal cell carcinoma and actinic 
keratosis), including whether it is at 
least as likely as not related to the 
veteran's military service.  The 
examiner should specifically comment on 
the findings in the veteran's service 
medical records related to his skin, 
and note whether a particular skin 
disorder was aggravated by the 
circumstances of active duty.  The 
examiner should ultimately determine 
whether the veteran has any skin 
disorder related to service in addition 
to his service-connected "jungle rot."  

3.  With the understanding that the 
occurrence of a stressor is conceded 
because the veteran is a combat 
veteran, the veteran should undergo a 
VA examination for the purpose of 
resolving conflicts in the record 
regarding a diagnosis of PTSD.  The 
examiner is requested to perform 
appropriate psychological testing prior 
to rendering any diagnosis.  The 
examiner should alternatively consider 
whether any generalized anxiety 
disorder is at least as likely as not 
related to the military service.    

4.  Then, the RO should readjudicate 
the veteran's claims of service 
connection skin disorders, including 
cancer, and PTSD.  If the determination 
of these claims remain unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


